Title: To Thomas Jefferson from Albert Gallatin, 11 June 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            11th June 1804
          
          I enclose the sketch of a letter for Mr Muhlenberg. I do not know whether I understand fully your intention and beg that you will correct. Instead of security being mentioned in the last sentence, ought not the word recognizance be introduced? I do not know the technical phrase. But if Muhlenberg is so answered, should not a circular be written, and, if so, must it be grounded on the Hispaniola armaments, or on a more general cause?
          Although I believe that the receiver Tupper is not the same man to whom Mr Russel alludes in the enclosed letter, and that swindler Tupper must be the man lately arrived in New Orleans and who has been troublesome in the slave business, yet, as the christian name is the same, and I wish to investigate the subject, I will thank you to have the goodness to lend me the recommendations in his favour.
          I also return Mr Madison’s observations on Dr. Stevens’s case. I do not perceive that they affect my argument; but do not intend to add a word more on the merits of the case, or to give you the trouble of a formal decision. In the settlement of the account I shall no longer interfere and will leave the Comptroller to settle it in his own way or under the direction of the Secretary of State. The payment, which was the only part of the subject for which a personal responsibility could attach to the Secretary of the Treasury, cannot, at all events, be made until money shall have been appropriated, as the diplomatic fund as it is commonly called (appropriations for foreign intercourse) is so poor that we will hardly be able to pay the current expences of the year with the existing appropriations. The appropriations of 1801, 1802, & 1803 have amounted to 224,612 dollars; the payments from the Treasury to 228,394; and at the end of the year 1803 we were 76,000 Guilders in debt to the Amsterdam Bankers on that account. The appropriation for this year is only 46,000 dollars. But to whatever amount this claim may be settled, it may be incorporated in the annual estimate of next year, and there will be no difficulty in obtaining the appropriation.   If, in this business, I have been too zealous or obstinate, I feel a confidence that you will ascribe it to the proper motive and not to want of a due respect for the opinions of others. And I believe that every inconvenience may be hereafter avoided and every objection removed by appropriating annually a certain sum for the salaries of ministers or ordinary expences of foreign intercourse, and another for the contingent expences, which last will, under the terms of the law, be undoubtedly and in every respect under the controul of the President. That contingencies of a description not previously foreseen & specially provided for will happen and ought to be covered by a general power cannot be doubted.
          With great respect and sincere attachment Your obedt. Servt.
          
            Albert Gallatin 
          
        